COURT OF APPEALS FOR THE
                             FIRST DISTRICT OF TEXAS AT HOUSTON

                                      MEMORANDUM ORDER

Appellate case name:       Frances Angela Black v. Countryside Village Apartments

Appellate case number:     01-12-00981-CV

Trial court case number: 1019126

Trial court:               County Civil Court at Law No. 3 of Harris County

         On October 8, 2012, appellant, Frances Angela Black, filed an affidavit of indigence in
the trial court in the above-referenced appeal, and on October 16, 2012, the county clerk filed a
contest to the affidavit. Although the clerk’s record does not contain a written order on the
contest, the clerk’s record does contain a written notation that the trial court granted appellant
pauper’s status. Regardless of this notation, because no written order regarding the contest
appears in the clerk’s record, the allegations in the affidavit are deemed true, and appellant is
entitled to proceed without advance payment of costs. See TEX. R. APP. P. 20.1(i)(4).

       The Clerk of this Court is ORDERED to make an entry in this Court’s records that
appellant is indigent and is allowed to proceed on appeal without advance payment of costs.

        The county clerk has filed the clerk’s record at no cost to appellant in this Court. The
court reporter has informed the Clerk of this Court that the reporter will file the reporter’s record
at no cost to appellant by December 3, 2012.

        Appellant’s brief is ORDERED filed with this Court within 30 days of the date the
reporter’s record is filed in this Court. Appellee’s brief, if any, must be filed within 30 days of
the date that appellant’s brief is filed.

       It is so ORDERED.

Judge’s signature: /s/ Michael Massengale
                    Acting individually       Acting for the Court


Date: November 16, 2012